Title: From Thomas Boylston Adams to George Sullivan, 8 August 1804
From: Adams, Thomas Boylston
To: Sullivan, George



Sir
Quincy 8th: August 1804

The proposition made by the Proprietors of the Middlesex Canal & communicated by your favor of the 6th: Currt: will occasion me to take another jaunt to Medford, as I am at present entirely unacquainted with the situation of the Russell estate. I know not precisely when it will be in my power to go again to Medford, but when it is I shall wish some one of the proprietors to accompany me. Until then I must defer the answer on behalf of the proprietors of the Medford farm—
I am Sir / Your very hble & obedt Servt:
Thomas B Adams.